DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022 has been entered.
Status of the Claims
	Claims 1-20 were originally filed August 31, 2020.
	The amendment received October 14, 2021 amended claims 5, 13, 14, and 17.
	The amendment received March 10, 2022 amended claims 1, 2, and 14.
	The amendment received August 3, 2022 amended claims 1 and 13.
	Claims 1-20 are currently pending.
	Claims 1, 2, 5, and 13 are currently under consideration.
 Election/Restrictions
Applicants elected, without traverse, Group I (claims 1-14) in the reply filed on October 14, 2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Applicants elected, without traverse, SEQ ID NO: 18 which activates GIPR and GLP-2R and adding at least one fatty acid molecule at one or more amino acid residues as the species in the reply filed on October 14, 2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Please note: applicants elected a subgenus for B. “any and all additional components” of adding at least one fatty acid molecule at one or more amino acid residues. Therefore, the subgenus was searched. Claims 3, 4, 6-12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 
Potential Rejoinder
	Applicant elected claims directed to a product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04. Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

	Please note: the scope of present method claims 15-20 are different from the scope of the peptide dual agonist. The scope of the peptide dual agonist utilized in the method must be identical to the peptide dual agonist for rejoinder. For the dependent claims, applicants are respectfully directed to the similar dependent claims for the peptide dual agonists and the rejections below.
Priority
The present application is a CON of 16/341,082 filed April 11, 2019 (now U.S. Patent 10,774,127) which is a 371 (National Stage) PCT/EP2017/076060 filed October 12, 2017 which claims foreign priority to Denmark PA 2016 70799 filed October 12, 2016.
Declaration
The declaration under 37 CFR 1.132 filed August 3, 2022 is sufficient to overcome the art rejections of record (see below).

New Objections
Claim Objections
Claim 2 is objected to because of the following informalities:  commas are missing after (SEQ ID NO: 7) and (SEQ ID NO: 8).  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the last wherein clause should read “any of a), b), or c)”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  dependency on claim 2 is suggested since claim 2 requires the specific species of SEQ ID NOs: recited in claim 5 (except for SEQ ID NO: 5 – see rejection below).  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  c), d), and e) should be relabeled b), c), and d).  Appropriate correction is required.
Withdrawn Rejections
	The rejection of claims 1, 2, 5, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment received August 3, 2022.

The rejection of claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the amendment received August 3, 2022.  
 
The rejection of claims 1, 2, and 13 under 35 U.S.C. 103 as being unpatentable over Baker et al. U.S. Patent Application Publication 2007/0212355 published September 13, 2007 is withdrawn in view of the Declaration under 37 CFR 1.132 received August 3, 2022.

The rejection of claims 1, 2, and 13 under 35 U.S.C. 103 as being unpatentable over Baker et al. U.S. Patent Application Publication 2009/0117104 published May 7, 2009 is withdrawn in view of the Declaration under 37 CFR 1.132 received August 3, 2022.

The rejection of claims 1, 2, 5, and 13 under 35 U.S.C. 103 as being unpatentable over Baker et al. U.S. Patent Application Publication 2007/0212355 published September 13, 2007 and Haack et al. U.S. Patent Application Publication 2014/0221281 published August 7, 2014 is withdrawn in view of the Declaration under 37 CFR 1.132 received August 3, 2022.

The rejection of claims 1, 2, 5, and 13 under 35 U.S.C. 103 as being unpatentable over Baker et al. U.S. Patent Application Publication 2009/0117104 published May 7, 2009 and Haack et al. U.S. Patent Application Publication 2014/0221281 published August 7, 2014 is withdrawn in view of the Declaration under 37 CFR 1.132 received August 3, 2022.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends on independent claim 1. Independent claim 1 requires “activates the GIPR with an efficacy (Emax values) which is at least 65% of the efficacy by which native GIP activates the GIPR” and “activates the GLP2R with an efficacy (Emax values) which is at least 65% of the efficacy by which native GLP-2 activates the GLP2R”. Dependent claim 2 only requires the “functional variant binds to and activates the GIPR and the GLP-2R”. Therefore, dependent claim 2 fails to further limit independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends on independent claim 1. Independent claim 1 requires SEQ ID NO: 21 wherein X21-28 are defined or a functional variant having 1-4 amino acid substitutions with only 0-2 substitutions within residues 5-11. Several SEQ ID NOs: and/or the functional variants thereof broaden the scope of independent claim 1 (see below). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
SEQ ID NO: 6 has a substitution at residue 10 (M instead of Y) and residue 11 (N instead of S) of SEQ ID NO: 21. The functional variant may have 1-3 additional amino acid substitutions. Thus, the claim reads on 5 amino acid substitutions while independent claim 1 allows for only 1-4 amino acid substitutions in total.
SEQ ID NO: 26 has a substitution at residue 7 (S instead of I) and residue 20 (K instead of R) of SEQ ID NO: 21. The functional variant may have 1-3 additional amino acid substitutions. Thus, the claim reads on 5 amino acid substitutions while independent claim 1 allows for only 1-4 amino acid substitutions in total.
SEQ ID NO: 27 has a substitution at residue 12 (K instead of T) of SEQ ID NO: 21. The functional variant may have 1-4 additional amino acid substitutions. Thus, the claim reads on 5 amino acid substitutions while independent claim 1 allows for only 1-4 amino acid substitutions in total.
SEQ ID NO: 28 has a substitution at residue 14 (K instead of L) of SEQ ID NO: 21. The functional variant may have 1-4 additional amino acid substitutions. Thus, the claim reads on 5 amino acid substitutions while independent claim 1 allows for only 1-4 amino acid substitutions in total.
SEQ ID NO: 29 has a substitution at residue 16 (K instead of N) of SEQ ID NO: 21. The functional variant may have 1-4 additional amino acid substitutions. Thus, the claim reads on 5 amino acid substitutions while independent claim 1 allows for only 1-4 amino acid substitutions in total.
SEQ ID NO: 30 has a substitution at residue 18 (K instead of A) of SEQ ID NO: 21. The functional variant may have 1-4 additional amino acid substitutions. Thus, the claim reads on 5 amino acid substitutions while independent claim 1 allows for only 1-4 amino acid substitutions in total.
SEQ ID NO: 31 has a substitution at residue 20 (K instead of R) of SEQ ID NO: 21. The functional variant may have 1-4 additional amino acid substitutions. Thus, the claim reads on 5 amino acid substitutions while independent claim 1 allows for only 1-4 amino acid substitutions in total.
SEQ ID NO: 7 has substitutions at residues 12 (I instead of T), 13 (A instead of I), 14 (M instead of L), and 16 (K instead of N) of SEQ ID NO: 21. The functional variant may have 1-4 additional amino acid substitutions. Thus, the claim reads on 5-8 amino acid substitutions while independent claim 1 allows for only 1-4 amino acid substitutions in total.
SEQ ID NO: 8 has substitutions at residues 17 (I instead of L), 18 (H instead of A), 19 (Q instead of A), and 20 (Q instead of R) of SEQ ID NO: 21. The functional variant may have 1-4 additional amino acid substitutions. Thus, the claim reads on 5-8 amino acid substitutions while independent claim 1 allows for only 1-4 amino acid substitutions in total.
Applicants are respectfully requested to carefully review the claim for any additional sequences and functional variants which broaden the scope of independent claim 1.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends on independent claim 1. Independent claim 1 requires SEQ ID NO: 21 wherein X21-28 are defined and functional variants comprising 1-4 substitutions. Claim 5 includes SEQ ID NO: 5 (HAEGTFSDEYSTILDNLAARDFINWLIQTKITD) which is missing the I at residue 7 (see dash below) and has E inserted at residue 9 (see * below). Deletions or insertions are not included in the functional variants of independent claim 1. Alternatively, if residues 7-33 are considered substitutions, this is greater than the maximum of 4 substitutions allowed in independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
SEQ ID NO: 5   HAEGTF-SDEYSTILDNLAARDFINWLIQTKITD
SEQ ID NO: 21 HAEGTFISD*YSTILDNLAARDFINWLIQTKITD

Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,774,127. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed peptide dual agonist and the claims of U.S. Patent No. 10,774,127 are drawn to SEQ ID NO: 21 and SEQ ID NOs: 1-19 and 26-32 which may be modified with a fatty acid, lysines modified by fatty acids, monoacyl fatty acid, and diacyl fatty acid.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,774,127 for claims 1, 2, 5, and 13 were considered but are not persuasive for the following reasons.
	Applicants contend that that they will take action at the “appropriate time”.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,774,127 renders obvious the peptide dual agonist of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658